DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the one or more airflow outlets in the housing" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Claims 7, 9-12 are rejected in view of their dependence from claim 6. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turcotte (US 6038879) in view of Bushnell (WO 2014109970) and Kang (US 8056352).
Regarding claim 1, 
Referring to Fig. 1, Turcotte teaches a package air conditioning unit 10, comprising: a housing (see col 3, lines 30-32); a condenser portion 20 including a condenser 70 (see col 5, lines 63-65) disposed in the housing; an evaporator portion 40 disposed in the housing including: an evaporator 74 (see col 5, lines 63-65) in fluid communication with the condenser (see Fig. 4); and a fan (e.g. blower) 44 rotatable about a fan (blower) axis (not labeled) to power airflow from a conditioned space (e.g. via air inlet 32, see col 3, lines 43-45), across the evaporator (e.g. as represented by the arrows) and back toward the conditioned space (e.g. via air outlet 42, see col 3, lines 52-54), 
And wherein a flow direction of the airflow through the fan is oriented at a non-zero angle relative to a flow direction of the airflow through the evaporator (see annotated Fig. 1)

    PNG
    media_image1.png
    624
    803
    media_image1.png
    Greyscale

Turcotte does not teach that blower 44 is a vane-axial flow fan. 
Referring to Fig. 1, Bushnell, directed to a fan for moving air through a packaged air conditioning system (see pars. 1-2, 22) teaches a fan 10 that is a vane-axial flow fan (see abstract, par. 3, 27). 
Bushnell teaches that conventional fans (e.g. forward curve blowers) have a limited static efficiency and may incur system losses due to turning of an airstream (see par. 2). Bushnell further teaches that the fan further comprises a compact envelope which can save space or reduce a height within an air conditioning system (par. 25). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Turcotte by Bushnell with the motivation of: 
improving static efficiency; or
saving space or reducing a height of the fan envelope within the air conditioning system. 
Turcotte teaches that housing outlet 42 through which airflow may be directed toward the conditioned space (see col 3, lines 52-54) may be connected to a supply duct (see col 3, lines 61-63, col 4, lines 1-2) but does not teach wherein the housing includes at least two alternate housing outlets through which the airflow may be directed toward the conditioned space, one of the at least two housing outlets connected to a supply duct, and an unused housing outlet of the at least two housing outlets is closed.
Referring to at least Figs. 23-24, Kang, directed to an air conditioning unit 10 comprising a cabinet, teaches wherein a housing 11 includes at least two alternate housing outlets 14, 16 through which an airflow may be directed toward a conditioned space, one of the at least two housing outlets connected to a supply duct 200, and an unused housing outlet of the at least two housing outlets is closed (e.g. via sealing cover 400).
Kang teaches that the use of alternate housing outlets can advantageously: 
enable the free changing of the connecting position of a duct to the unit based on the installed location of the unit and the location of a duct to be connected, so that installation of the unit is not restricted by a duct’s fixed location (see col 1, lines 13-18, col 2, lines 52-57); or 
diversify the discharging direction of air (see col 3, lines 6-15); or 
vary the capacity of the unit (see col 3, lines 16-19); or 
lessen the spatial restrictions for installing the unit (see col 3, lines 20-24). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Turcotte by Kang with the motivation of advantageously 
enabling the free changing of the connecting position of a duct to the unit based on the installed location of the unit and the location of a duct to be connected, so that installation of the unit is not restricted by a duct’s fixed location; or 
diversify the discharging direction of air; or 
vary the capacity of the unit; or 
lessen the spatial restrictions for installing the unit.  
Regarding claim 2,
Turcotte as modified above teaches wherein the vane-axial flow fan is positioned downstream of the evaporator 74.
Regarding claim 4,
Turcotte as modified above wherein the at least two alternate housing outlets are selectably operably connectible to the supply duct 200 extending therefrom to direct the airflow from the vane axial flow fan to the conditioned space (see Kang Figs. 23-24).
Regarding claim 5,
Turcotte as modified above teaches wherein the vane-axial flow fan includes: a shrouded fan rotor 24 including: a plurality of fan blades 28 extending from a rotor hub and rotatable about the fan axis 26; and a fan shroud 32 extending circumferentially around the fan rotor and secured to an outer tip diameter of the plurality of fan blades; and a stator assembly 72 located downstream of the fan rotor, relative to the airflow direction 16 through the vane-axial flow fan, the stator assembly including a plurality of stator vanes 74 extending between a stator hub and a stator shroud (see Bushnell annotated Fig. 1).

    PNG
    media_image2.png
    627
    774
    media_image2.png
    Greyscale

Regarding claim 6,
Referring to Fig. 1, Turcotte teaches a cooling and/or heating system (see col 5, lines 48-49, 63-65) comprising: a package air conditioning unit 10 configured to operate in at least one of a heating mode and a cooling mode (see col 5, lines 48-49, 63-65), the package air conditioning unit including: a housing (see col 3, lines 30-32); a condenser portion 20 including a condenser 70 (see col 5, lines 63-65) disposed in the housing; an evaporator portion 40 disposed in the housing including: an evaporator 74 (see col 5, lines 63-65) in fluid communication with the condenser (see Fig. 4); and a fan (e.g. blower) 44 rotatable about a fan axis (not labeled) to power airflow from a conditioned space (e.g. via air inlet 32, see col 3, lines 43-45), across the evaporator (e.g. as represented by the arrows) and back toward the conditioned space via the one or more airflow outlets 42 in the housing (see col 3, lines 52-54), and 

    PNG
    media_image1.png
    624
    803
    media_image1.png
    Greyscale

Turcotte does not teach that blower 44 is a vane-axial flow fan. 
Referring to Fig. 1, Bushnell, directed to a fan for moving air through a packaged air conditioning system (see pars. 1-2, 22) teaches a fan 10 that is a vane-axial flow fan (see abstract, par. 3, 27). 
Bushnell teaches that conventional fans (e.g. forward curve blowers) have a limited static efficiency and may incur system losses due to turning of an airstream (see par. 2). Bushnell further teaches that the fan further comprises a compact envelope which can save space or reduce a height within an air conditioning system (par. 25). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Turcotte by Bushnell with the motivation of: 
improving static efficiency; or
saving space or reducing a height of the fan envelope within the air conditioning system. 
Turcotte teaches that housing outlet 42 through which airflow may be directed toward the conditioned space (see col 3, lines 52-54) may be connected to a supply duct (see col 3, lines 61-63, col 4, lines 1-2) but does not teach wherein the housing comprises at least two alternate housing outlets through which the airflow may be directed toward the conditioned space, one of the at least two housing outlets connected to a supply duct, and an unused housing outlet of the at least two housing outlets is closed.
Referring to at least Figs. 23-24, Kang, directed to an air conditioning unit 10 comprising a cabinet, teaches wherein a housing 11 includes at least two alternate housing outlets 14, 16 through which an airflow may be directed toward a conditioned space, one of the at least two housing outlets connected to a supply duct 200, and an unused housing outlet of the at least two housing outlets is closed (e.g. via sealing cover 400).
Kang teaches that the use of alternate housing outlets can advantageously: 
enable the free changing of the connecting position of a duct to the unit based on the installed location of the unit and the location of a duct to be connected, so that installation of the unit is not restricted by a duct’s fixed location (see col 1, lines 13-18, col 2, lines 52-57); or 
diversify the discharging direction of air (see col 3, lines 6-15); or 
vary the capacity of the unit (see col 3, lines 16-19); or 
lessen the spatial restrictions for installing the unit (see col 3, lines 20-24). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Turcotte by Kang with the motivation of advantageously 
enabling the free changing of the connecting position of a duct to the unit based on the installed location of the unit and the location of a duct to be connected, so that installation of the unit is not restricted by a duct’s fixed location; or 
diversify the discharging direction of air; or 
vary the capacity of the unit; or 
lessen the spatial restrictions for installing the unit.  
Turcotte as modified teaches that a heating element (not shown) may be added for heating the airflow when the package air conditioning unit is operating in the heating mode (see col 5, lines 55-58), but does not teach that the heating element is specifically disposed downstream of the vane-axial flow fan to heat the airflow when the package air conditioning unit is operating in the heating mode. 
It is noted that it has been held that claims which read on the prior art except with regard to the position of a particular element were unpatentable because shifting the position of the particular element would not have modified the operation of the device. It has been further held that particular placement of an element was an obvious matter of design choice (see MPEP 2144.04 VI C).
Here, claim 6 reads on the prior art of Turcotte as modified above except with regard to the position of the heating element and is unpatentable because shifting the position of the heating element would not have modified the operation of the device; the particular placement of the heating element is an obvious matter of design choice. 
Regarding claims 7, 11, 12,
The subject matter of claims 7, 11-12 are directed towards essentially the same subject matter as claims 2, 4-5 and has been addressed in the rejection of claims 2, 4-5.
Regarding claim 9,
Turcotte as modified above wherein the two alternate housing outlets are located downstream of the heating element.
Regarding claim 10,
Turcotte teaches wherein the heating element is one of a gas- fired heat exchanger, electric resistance heaters or a hot water coil (see col 5, lines 55-58). 
Response to Arguments
Previously entered rejections under 35 USC 112 are withdrawn. Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. Applicant argues that Turcotte does not teach the recited relative angle between the vane axial flow fan and the airflow through the evaporator, but Turcotte teaches that the airflow through evaporator 74 is at a non-zero angle relative to the blower 44 (see annotated Fig. 1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steve S TANENBAUM/Examiner, Art Unit 3763